379 F.2d 557
UNITED STATES of America, Appellee,v.McHenley ANDREWS, a/k/a McHinley Andrews, a/k/a McKinleyAndrews, Appellant.UNITED STATES of America, Appellee,v.Lawrence Leonard MALRY, Appellant.
Nos. 11076, 11144.
United States Court of Appeals Fourth Circuit.
Argued May 29, 1967.Decided June 21, 1967.

John W. Maddy, Hampton, Va.  (Court-appointed counsel), for appellant in No. 11,076.
W. Leigh Ansell, Norfolk, Va.  (Court-appointed counsel), for appellant in No. 11,144.
Roger T. Williams, Asst. U.S. Atty.  (C. V. Spratley, Jr., U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and CRAVEN, Circuit Judges.
PER CURIAM.


1
We find no error in the conviction of these appellants of bank robbery.


2
Affirmed.